United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 04-3993
                                ___________

Robbin Irene Oliver,                    *
                                        *
              Appellant,                *
                                        *
       v.                               *
State of Oklahoma; Brad Henry,          *
Governor; County of LeFlore; Rob        *
Wallace, District Attorney for LeFlore * Appeal from the United States
County, Oklahoma; City of Heavener * District Court for the
Municipal Court; City of Heavener       * Western District of Arkansas.
Municipal Police; Drew Edmondson, *
Attorney General for the State of       *
Oklahoma; Terry Amend, Attorney         * [UNPUBLISHED]
for the City of Heavener, Oklahoma;     *
Doug Smuck, Municipal Court Judge; *
Tommi J. West, Municipal Court Clerk; *
Derek Woodral; Loren Haberson;          *
Joseph Guzman; Douglas Schmuck,         *
Attorney for the Oklahoma Department *
of Health and Human Services; Danita *
Williams, Judge, District Court for     *
LeFlore County, Oklahoma,               *
                                        *
              Appellees.                *
                                   ___________

                           Submitted: June 21, 2005
                              Filed: July 8, 2005
                               ___________

Before SMITH, McMILLIAN, and BENTON, Circuit Judges.
                                    ___________

PER CURIAM.

       Robbin Oliver appeals the district court’s1 preservice dismissal of her 42 U.S.C.
§ 1983 complaint. We summarily affirm, but given Oliver’s statement to the district
court that she did not intend that certain material she submitted to the district court
be construed as part of her complaint, we modify the dismissal to be without
prejudice as to defendants Judge Danita Williams and Attorney Douglas Schmuck.
We deny all pending motions.
                        ______________________________




      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable Beverly Stites Jones, United States Magistrate Judge for the Western
District of Arkansas.

                                          -2-